Title: From Thomas Jefferson to J. Phillipe Reibelt, 28 October 1808
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir
                     
                     Washington Oct. 28. 08.
                  
                  Your favors of July 25. Aug. 10. 25. Sep. 1. 7. 18. have been duly recieved. the last Aviso which we sent to Europe is now daily expected to return, and it is not yet decided whether we shall send any other during the winter. but were we to do it, it would always be on such short warning as would render your profiting by it impracticable, as the notice of time, vessel, or port never exceeds a fortnight. I do not know whether the regulation of permitting only citizens to go in them (to prevent all pretentions to delaying them) would affect you, as I am not certain whether you have been long enough here & have taken such measures as constitute you now a citizen.
                  On the request of an appointment to office my dispositions to serve you are subject to the controul of considerations which it is my duty to respect. in every competition for the offices of a country, the being a foreigner is some disadvantage. but that is not always insurmountable. but your having been appointed to office & removed from it at the request of the legislature of the territory is a circumstance which will have great weight in public opinion, if ever brought before that tribunal. I know nothing of the causes for which the removal took place: they were never explained to me by yourself or any other. but standing unexplained & uncontradicted by proof, the duty of an officer entrust’d with the exercise of powers on behalf of the public, forbids him to indulge his private dispositions, & imperiously requires his respect to facts as they stand before the public. my knolege of you makes me hope they were not very serious; but uninformed as to that, the contrary might by possibility be brought up to arraign the purity of my conduct, were I to do for you what these facts might prove I ought not to have. it would have been a great pleasure to me to have given you a more pleasing answer; but I think friendship is more faithfully observed by candid disclosure, than by a concealment of sentiments keeping alive injurious hopes. I trust you will see this painful exercise of duty in this light, and view it as a further proof of the sincerity of my wishes in your favor.
                  
                     Th: Jefferson
                     
                  
               